DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Action Withdrawn
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. (US Patent No.: 5652493) in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).

Hofmeister et al. disclose a stator configured as a brushless stator (see paragraph [0094], last 13 lines) separated from the rotor by a sealed partition (reference numeral 520, see figure 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealed partition as disclosed by Hofmeister et al. for the rotor of Hendershot, Jr. for predictably facilitating a vacuum environment for the device.  
For claim 6, Hendershot, Jr. discloses the rotor comprising at least one salient rotor pole comprising a set of axially displaced sub-poles (reference numerals 6, 14, figures 1A, 1B, 9A, 9B).  
For claim 7, Hendershot, Jr. discloses the stator (reference numerals 2, 10) comprising independent sets of at least three phase windings (figures 1A, 9A, 10A, 10B, also see column 6, lines 40-44).  
For claim 9, Hendershot, Jr. discloses an arrangement of rotor poles (reference numerals 6, 14) and stator poles (reference numerals 2, 10) configured to apply attractive forces to the rotor (see figures 1A, 1B, 9A, 9B).  

Claims 2, 3, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. in view of Hofmeister et al. as applied to claim 1 above, and further in view of Chen et al. (Foreign Patent Document No.: CN 101699728).
For claim 2, Hendershot, Jr. in view of Hofmeister et al. disclose the claimed invention except for the rotor and stator being configured to generate an axial flux flow in the motor.  Chen et al. disclose the rotor (reference numeral 3) and stator (reference numeral 1) being configured to generate an axial flux flow in the motor (see figures 1-4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an axial flux flow as disclosed by Chen et al. for the rotor and stator of Hendershot, Jr. in view of Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 3, Hendershot, Jr. in view of Hofmeister et al. and Chen et al. disclose the claimed invention except for the rotor comprising at least one salient rotor pole.  Chen et al. further disclose the rotor comprising a salient rotor pole (reference numeral 3, see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a salient rotor pole as disclosed by Chen et al. for the rotor of Hendershot, Jr. in view of Hofmeister et al. and Chen et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 8, Hendershot, Jr. in view of Hofmeister et al. disclose the claimed invention except for the stator comprising a set of independent stator modules, each 
For claim 11, Hendershot, Jr. in view of Hofmeister et al. disclose the claimed invention except for the stator including at least one salient stator pole configured as a slot through which at least one salient rotor pole of the rotor passes to effect the axial flux flow circuit.  Chen et al. disclose the stator including a salient stator pole (refrence numeral 1) configured as a slot (see figures 1-4) through which at least one salient rotor pole (reference numeral 3) of the rotor passes to effect the axial flux flow circuit (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have salient stator poles and a slot for passing of the rotor pole as disclosed by Chen et al. for the stator of Hendershot, Jr. in view of Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 12, Hendershot, Jr. in view of Hofmeister et al. and Chen et al. disclose the claimed invention except for the at least one salient rotor pole and at least one salient stator pole being configured with facing end members to effect the axial flux flow circuit.  Chen et al. further disclose the rotor pole (reference numeral 3) and the stator .  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. in view of Hofmeister et al. and Chen et al. as applied to claim 3 above, and further in view of Moslehi et al. (US Patent No.: 5871588).
For claim 4, Hendershot, Jr. in view of Hofmeister et al. and Chen et al. disclose the claimed invention except for the at least one salient rotor pole being mounted on a ferromagnetic backing comprising members extending toward the stator to effect the axial flux flow.  Having a ferromagnetic component for the device is a known skill as disclosed by Moslehi et al. (see column 5, lines 18-19), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ferromagnetic components as disclosed by Moslehi et al. for the rotor poles of Hendershot, Jr. in view of Hofmeister et al. and Chen et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 5, Hendershot, Jr. in view of Hofmeister et al., Chen et al., and Moslehi et al. disclose the claimed invention except for the ferromagnetic backing comprising members extending radially toward at least one salient stator pole of the stator to effect the axial flux flow circuit.  Chen et al. already disclose the rotor having members .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. in view of Hofmeister et al. as applied to claim 1 above, and further in view of Weiglhofer et al. (US Patent No.: 6548932).
For claim 10, Hendershot, Jr. in view of Hofmeister et al. disclose the claimed invention except for the rotor comprising a non-magnetic core and including at least one salient rotor pole being ferromagnetic.  Weiglhofer et al. disclose a rotor comprising a non-magnetic core (reference numeral 14) and including at least one salient rotor pole being ferromagnetic (reference numeral 16, see figure 1, also see column 2, lines 60-67), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a non-magnetic core and ferromagnetic poles as disclosed by Weiglhofer et al. for the rotor of Hendershot, Jr. in view of Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 13, 15-18, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Foreign Patent Document No.: CN 101699728) in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).
For claim 13, Chen et al. disclose the claimed invention comprising: a switched reluctance rotor (reference numeral 3, also see English translation of Chen et al., Abstract) comprising a plurality of rotor poles (see figures 1-3); and a stator (reference numeral 1) comprising a plurality of independent stator modules (see figures 1-3) arranged around the rotor, the stator modules comprising salient stator poles (reference numeral 1) constructed as separate segments (see figures 1-3).  Chen et al. however do not specifically disclose the stator poles being arranged so that the salient stator poles are sealed from the switched reluctance rotor.  
Hofmeister et al. disclose a stator (reference numeral 522) being sealed from the rotor (reference numeral 542, i.e. the barrier 520 being a seal between the stator and the rotor, see figure 18), and when applied to the salient stator poles and rotor poles of Chen et al. this would disclose the stator poles being arranged so that the salient stator poles are sealed from the switched reluctance rotor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the seal as disclosed by Hofmeister et al. for the stator and rotor of Chen et al. for predictably facilitating a vacuum environment for the device.  
For claim 15, Chen et al. disclose the rotor poles and stator poles being arranged to effect a flux flow axial to the rotor (see figure 4).  

For claim 17, Chen et al. disclose the stator segments (reference numeral 1) being configured as slots (see figure 1) through which the rotor poles (reference numeral 3) pass to effect the flux flow axial to the rotor (see figure 1).  
For claim 18, Chen et al. disclose the rotor poles (reference numeral 3) and stator segments (reference numeral 1) being configured with facing end members to effect the flux flow axial to the rotor (see figures 1, 4).  
For claim 34, Chen et al. disclose the switched reluctance rotor poles (reference numeral 3) and the salient stator poles (reference numeral 1) being arranged to effect, at each interface between the rotor poles and the salient stator poles, a flux flow between the rotor poles and the salient stator poles that is axial to the rotor (see figure 4).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hofmeister et al. as applied to claim 13 above, and further in view of Weiglhofer et al. (US Patent No.: 6548932).
For claim 14, Chen et al. in view of Hofmeister et al. disclose the claimed invention except for the rotor comprising a non-magnetic core and ferromagnetic rotor poles.  Weiglhofer et al. disclose a rotor comprising a non-magnetic core (reference numeral 14) and including at least one salient rotor pole being ferromagnetic (reference numeral 16, see figure 1, also see column 2, lines 60-67), and it would have been .  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hofmeister et al. as applied to claim 13 above, and further in view of Bae et al. (US Patent Application Pub. No.: US 2013/0026864 A1).
For claim 19, Chen et al. in view of Hofmeister et al. disclose the claimed invention except for at least one of the stator modules comprising salient stator poles being disposed so as to interface sub-poles of at least one of a salient rotor pole of the plurality of poles.  Bae et al. disclose salient stator poles (reference numeral 100) being disposed so as to interface sub-poles of at least one of a salient rotor pole (reference numerals 212, 222, 232) of the plurality of poles (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stator poles interfacing sub-poles of the rotor as disclosed by Bae et al. for the stator of Chen et al. in view of Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 20, 23-25, 27, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Foreign Patent Document No.: CN 101699728) in view of Maslov et al. (US Patent No.: 6492756) and Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).

Maslov et al. disclose the stator being interchangeable (see column 8, lines 30-34), and the stator being effected by setting the number of poles of the stator (see column 7, lines 53-58).  Hofmeister et al. disclose a stator (reference numeral 522) being sealed from the rotor (reference numeral 542, i.e. the barrier 520 being a seal between the stator and the rotor, see figure 18), and when applied to the salient stator poles and rotor poles of Chen et al. this would disclose the stator being sealed from the switched reluctance rotor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interchangeable stators as disclosed by Maslov et al. for the stator of Chen et al. and also have the seal as disclosed by Hofmeister et al. for the stator and rotor of Chen et al. for predictably providing desirable configurations for facilitating the proper functioning of the device and for facilitating a vacuum environment for the device.  

Maslov et al. disclose the stator being interchangeable (see column 8, lines 30-34), and the stator being effected by setting the number of poles of the stator (see column 7, lines 53-58).  Hofmeister et al. disclose a stator (reference numeral 522) being sealed from the rotor (reference numeral 542, i.e. the barrier 520 being a seal between the stator and the rotor, see figure 18), and when applied to the salient stator poles and rotor poles of Chen et al. this would disclose the stator being sealed from the switched reluctance rotor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interchangeable stator modules and selectable number of modules as disclosed by Maslov et al. for the stator of Chen et al. and also have the seal as disclosed by Hofmeister et al. for the stator and rotor of Chen et al. for predictably providing desirable configurations for facilitating the proper functioning of the device and for facilitating a vacuum environment for the device.  

For claims 24 and 31, Chen et al. disclose the stator modules (reference numeral 1) being configured as slots (see figure 1) through which the rotor poles (reference numeral 3) pass to effect the flux flow axial to the rotor (see figure 1).  
For claims 25 and 32, Chen et al. disclose the rotor poles (reference numeral 3) and stator modules (reference numeral 1) being configured with facing end members to effect the flux flow axial to the rotor (see figures 1, 4).  

Claims 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Maslov et al. and Hofmeister et al. as applied to claims 20 and 27 above, and further in view of Weiglhofer et al. (US Patent No.: 6548932).
For claims 21 and 28, Chen et al. in view of Maslov et al. and Hofmeister et al. disclose the claimed invention except for the rotor comprising a non-magnetic core and ferromagnetic rotor poles.  Weiglhofer et al. disclose a rotor comprising a non-magnetic core (reference numeral 14) and including at least one salient rotor pole being ferromagnetic (reference numeral 16, see figure 1, also see column 2, lines 60-67), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a non-magnetic core and ferromagnetic poles as disclosed by Weiglhofer et al. for the rotor of Chen et al. in view of Maslov et al. and Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Maslov et al. and Hofmeister et al. as applied to claims 20 and 27 above, and further in view of Bae et al. (US Patent Application Pub. No.: US 2013/0026864 A1).
For claims 26 and 33, Chen et al. in view of Maslov et al. and Hofmeister et al. disclose the claimed invention except for at least one of the stator modules comprising salient stator poles being disposed so as to interface sub-poles of at least one of a salient rotor pole of the plurality of poles.  Bae et al. disclose salient stator poles (reference numeral 100) being disposed so as to interface sub-poles of at least one of a salient rotor pole (reference numerals 212, 222, 232) of the plurality of poles (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stator poles interfacing sub-poles of the rotor as disclosed by Bae et al. for the stator of Chen et al. in view of Maslov et al. and Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Response to Arguments
Applicant's arguments filed 2/23/21 with regards to claims 13-21, 23-28, and 30-34 have been fully considered but they are not persuasive. In response to Chen being an induction motor with switched reluctance and not a switched reluctance motor, this is not persuasive as Chen et al. can still be considered a switched reluctance motor regardless of whether it may have induction.  In response to Hofmeister disclosing a .
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834